       Case 1:12-cr-00435 Document 99 Filed in TXSD on 12/13/18 Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                          December 13, 2018
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk

                          BROWNSVILLE DIVISION

UNITED STATES OF AMERICA,                  §
                                           §
VS.                                        §     CRIMINAL NO. 1:12-CR-435
                                           §
TOMAS YARRINGTON RUVALCABA,                §
et al,                                     §
                                           §
           Defendants.                     §

                                       ORDER

        The Court held a telephone conference on December 12, 2018 with the United
States Government and counsel for Defendant. The Court granted Defendant’s oral
motion for continuance; the United States Government was unopposed.
        Accordingly, the Court VACATES and RESETS the following deadlines:
       Deadline for Discovery (both parties):             5/20/2019
       Deadline for Motions:                              6/7/2019
                      Responses:                           7/8/2019
       Motion Hearing:                                    8/28/2019 at 9:00 A.M.
       Final Pretrial Conference (via telephone):         9/9/2019 at 9:00 A.M.
       Jury Selection:                                    9/16/2019 at 9:00 A.M.
       Jury Trial:                                        9/17/2019 at 9:00 A.M.


        All hearings will be held in the Houston Division, Federal Courthouse, 515
Rusk St., Houston, TX 77002. All counsel and the Defendant are required to be
present.
        SIGNED this 13th day of December, 2018.


                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge



1/1
